The opinion of the court was delivered by
Gummere, J.
This writ brings up for review a judgment of the Court of Common Pleas of Hudson county, entered after a trial de novo, on an appeal from the Hoboken District *160Court, taken in accordance with the practice which prevailed prior to the revision of the District Court act, in 1898. There was attached to the return made to this court notes of the testimony taken on the trial of the appeal, and the reasons on which the prosecutor relies for a reversal of the judgment are based upon the facts which he insists must be deduced from that testimony. It is not the province of this court, in reviewing the judgments of the Court of Common Pleas in appeal cases, to retry the cause upon the merits. It can neither determine disputed questions of fact nor consider the weight of evidence. Jeffrey v. Owen, 12 Vroom 260 ; Britton v. McDonald, 14 Id. 591; Sloan v. Wills, 15 Id. 584; Roehers v. Remhoff, 26 Id. 478; Shangnuole v. Ohl, 29 Id. 557. The facts found by the court below must-be either agreed upon by the parties or be settled by that court and returned here by it in response to a rule to certify the facts. South Brunswick v. Cranbury, 23 Id. 298. No such practice has been followed in the case before us, but, instead, the prosecutor has appended to the return notes of the testimony taken at the trial. Such notes cannot be looked at by this court. Lloyd v. Richman, 28 Id. 387.
As no errors appear upon the face of the record, and as we have not before us the facts found by the lower court, and upon which its judgment is based, that judgment must be affirmed.